Title: From John Adams to James Lloyd, 6 February 1815
From: Adams, John
To: Lloyd, James



No. 2
Dear Sir.
Quincy February 6th 1815

In my first Letter, I requested the favour of you, to recollect and consider the positive and relative state of this Nation at the time when my “Missions to France” were instituted. I now request you to look over the List, of Senators and Representatives in Congress, at that time, and then tell me whether you think that the War Party had influence enough in this Nation to carry on a long War with France. If you Should be at a loss concerning the Influence of any Individual of either Party in either House, I promise You I will decompose the Character of that Individual, as a Chymist analyses a Mushroom.  And then you Shall judge for Yourself whether the War Party had Power to maintain a War against france, or not.
I affirm that they had not: And nothing but that Ignorance of the Nation of which you and I are So Sensible, could ever have deluded them into such a Confidence in their own Power and Such a vain conceit of their own Importance as they then exhibited.
I think, Sir, that in the fair Field of Controversy, I have a Right to request of you a frank and candid declaration of your Opinion, whether that Party had or had not Power, to Support a War with France, for any considerable time? And for what length of time?
But, Supposing for Argument Sake, what I peremptorily deny that they could have continued the War and maintained their superiority at the then approaching Election: Supposing the Strongest case that can be imagined, that the President of 1801 had been as absolute as Louis 14th or Napoleon, able to command by Conscriptions the whole Population of the United States: for what End or Object Should the War have been continued? Cui bono? What profit? What Loss? Losses enough. Taxes enough. If three Millions or five Millions could not be borrowed under an Interest of Eight per Cent, you may easily conjecture how soon We Should have Seen as glorious a Bankruptcy as We now feel. The French had no Commerce to enrich our Privateers, though they had Privateers to enrich themselves upon our Commerce. They had no Territories accessible to our Land Forces, to tempt Us with prospects of Conquests. Were our hopes of Aggrandizement in South America or in Saint Domingo?
Let me tell repeat to you once more, Sir, The Faction was dizzy. Their Brains turned round. They knew not, they saw not the Precipiece on which they stood.
In my last I observed that all the old Supporters of the Constitution and of Washingtons Administration had foreseen the Evil and hid themselves. I forebore to mention One, of more importance than any of the rest: indeed of almost as much Weight as all the rest, I mean Mr Jay.  That Gentleman had as much influence in the preparatory Measures, in digesting the Constitution, and in obtaining its Adoption as any Man in the Nation. His known familiarity with Madison and Hamilton, his connection with them in writing The Publius and his then connection with all the members of the old Congress, had given to those Writings more consideration than both the other Writers could have given them. But Mr Jay wearied with labours and disgusted by Injuries had retired and refused all further concern in the Government.
To dispatch all in a few Words a civil War was expected. The Party committed Suicide: they killed themselves and the national President, (not their President,) at one short; and then, as foolishly as maliciously indighted me for the Murder. My “own Missions to France” which you call “the great shade in my Presidential Escutcheon” I esteem the most Splendid Diamond in my Crown: or if any one thinks this expression too monarchical, I will say, the most brilliant feather in my Cap. To such an extent do We differ in Opinion.
I have always known, that my Missions to France were my Error Heresy and great Offence, in the Judgment, Prejudices, Predilections and Passions of a Small party in every Sate. But no Gentleman in the fifteen years past, has every publickly “assailed those Missions till your Letter to Mr Randolph.
A few years ago, a Scurrilous Scribler in Baltimore; as I Suppose one of those Vagabonds, fugitives from a Halter a Pillory or a Bailiff in Great Britain or Ireland, threw out his Bilingsgate upon me and my Missions to France. I published what I though a vindication of my Missions to France. Mr Pickering accused me as I remember, of writing an hundred Pages in justification of them. Those hundred Pages, I am afraid, you have never read, If you had I am confident you would not at this day have assailed my Administration on that quarter. I have a right to ask you, candidly, whether you have read it, or not? If you have, I Shall wonder at your censure of my “Missions,” if you have not I Shall wonder less.
Mr Randolph, in his Letter to you Says “The Artillery of the Press, has been long the Instrument of our Subjugation.” Such a Confession I never expected to See, from such a Penitent! And which were the Presses, that formed the Fortresses? And who were the Engineers, who directed this Artillery? Mr Randolphs own dear Friends, Ned. Church, Phillip Freneau, Peter Markoe, Andrew Brown, James Duane Greenleaf, Tennison, Cheetham, Tom. Paine, Stevens, Thompson, Callender? Wood, the classical Author who wrote the History of the Administration of John Adams in two larg Octavo Volumes, and last, not least Benjamin Austin and his Old South. Not to mention his own dear Cooper, Matthew Lyon, Parson Ogden, Parson Austin or Christopher Macpherson.
I believe Sir, you understand little of this Fatras, but you must understand it all; and much more, which may be hereafter explained, before you can judge, avec connoisance du cause, of the merit or demerit of my “Missions to France.”
We differ so widely upon this important Point that I feel an ardent Zeal to make a Proselyte  of you to my Faith, and I do not despair of it.
Mean time I am, with every Sentiment of Esteem / your very humble Servant

John Adams